                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION




WILLIAM CARSON MERRILL,

                  Petitioner,

vs.                                         Case No. 3:17-cv-1183-J-39JBT

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                  Respondents.


                                    ORDER

                            I.    INTRODUCTION

      Through a Petition under 28 U.S.C. ' 2254 for Writ of Habeas

Corpus   by   a   Person   in    State   Custody   (Petition)   (Doc.   1),

Petitioner, William Carson Merrill, challenges his state court

(Flagler County) conviction for manslaughter with a firearm.             He

is represented by counsel.        Petitioner filed a Memorandum of Law

in Support of Petition Filed Under 28 U.S.C. § 2254 (Doc. 2).

Respondents filed a Response to Petition (Response) (Doc. 5).1



1 The Court will hereinafter refer to the exhibits in the Appendix
(Doc. 6) as "Ex." Where provided, the page numbers referenced in
this opinion are the Bates stamp numbers at the bottom of each
page of the exhibit. Otherwise, the page number on the document
will be referenced.
Petitioner, through counsel, filed a Reply to Response to Petition

(Doc. 8).

     The Petition is timely filed.        Response at 1-2.     Respondents

assert grounds 2, 4, 5, and 6 are unexhausted claims for relief.

Id. at 19-21.

                         II.   EVIDENTIARY HEARING

     “In    a   habeas   corpus   proceeding,   the   burden   is   on   the

petitioner to establish the need for an evidentiary hearing.”

Jones v. Sec’y, Fla. Dep’t of Corr., 834 F.3d 1299, 1318 (11th

Cir. 2016) (citations omitted), cert. denied, 137 S. Ct. 2245

(2017).    See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057,

1060 (11th Cir. 2011) (opining a petitioner bears the burden of

establishing the need for an evidentiary hearing with more than

speculative and inconcrete claims of need), cert. denied, 565 U.S.

1120 (2012); Dickson v. Wainwright, 683 F.2d 348, 351 (11th Cir.

1982) (same).     A petitioner must make a specific factual proffer

or proffer evidence that, if true, would provide entitlement to

relief.    Jones, 834 F.3d at 1319 (citations omitted).        Conclusory

allegations will not suffice.       Id.

     In this case, the pertinent facts are fully developed in this

record or the record otherwise precludes habeas relief;2 therefore,



2 The Court notes Petitioner received an evidentiary hearing on
some grounds in the state court.
                                 2
the Court can "adequately assess [Petitioner's] claim[s] without

further factual development," Turner v. Crosby, 339 F.3d 1247,

1275    (11th   Cir.   2003),   cert.    denied,     541   U.S.   1034   (2004).

Petitioner has not met his burden as the record refutes the

asserted factual allegations or otherwise precludes habeas relief.

Thus, the Court finds Petitioner is not entitled to an evidentiary

hearing.    Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                                III.    PETITION

       Petitioner raises seven grounds in the Petition:                  (1) the

ineffective assistance of counsel for failure to inform Petitioner

of all pertinent matters bearing on his choice of whether to enter

an open plea to the trial court, resulting in an involuntary plea

not entered knowingly or voluntarily, in violation of the Sixth

and    Fourteenth   Amendments;    (2)      the   ineffective     assistance    of

counsel for failure to seek recusal of the trial judge, resulting

in a violation of the Sixth and Fourteenth Amendments; (3) the

ineffective assistance of counsel for failure to file a motion to

suppress the Petitioner’s cell phone and its contents, resulting

in a violation of the Fourth, Sixth, and Fourteenth Amendments;

(4) the ineffective assistance of counsel for failure to object to

several    instances     of     prosecutorial       misconduct      during     the

sentencing hearing, resulting in a violation of the Sixth and

Fourteenth Amendments; (5) the ineffective assistance of counsel

                                        3
for allowing Petitioner to enter into a plea when no factual basis

existed, resulting in a violation of the Sixth and Fourteenth

Amendments; (6) the ineffective assistance of counsel for failure

to object to the reading of a statement of the victim’s mother

during sentencing, resulting in a violation of the Sixth and

Fourteenth Amendments; and (7) the cumulative effect of trial

counsel’s errors rendered counsel’s assistance ineffective and

deprived Petitioner of a fair trial.

                     IV.   STANDARD OF REVIEW

     Petitioner seeks habeas relief, claiming to be detained “in

violation of the Constitution or laws or treaties of the United

States.”   28 U.S.C. §§ 2241(c)(3).     In undertaking its review,

this Court must recognize that its authority to award habeas corpus

relief to state prisoners “is limited-by both statute and Supreme

Court precedent.”   Knight v. Fla. Dep’t of Corr., 936 F.3d 1322,

1330 (11th Cir. 2019).     The relevant statute, the Antiterrorism

and Effective Death Penalty Act (AEDPA), governs a state prisoner's

federal petition for habeas corpus and limits a federal court’s

authority to award habeas relief.    See 28 U.S.C. § 2254; Shoop v.

Hill, 139 S. Ct. 504, 506 (2019) (per curiam) (recognizing AEDPA

imposes “important limitations on the power of federal courts to

overturn the judgments of state courts in criminal cases").



                                 4
     Applying the statute, federal courts may not grant habeas

relief unless one of the claims: "(1)'was contrary to, or involved

an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States,' or (2)

'was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.' 28 U.S.C.

§ 2254(d)."   Nance v. Warden, Ga. Diagnostic Prison, 922 F.3d

1298, 1300-1301 (11th Cir. 2019), petition for cert. filed, (U.S.

Dec. 9, 2019) (No. 19-6918).       The Eleventh Circuit     recently

explained,

                A decision is “contrary to” clearly
          established federal law “if the state court
          arrives at a conclusion opposite to that
          reached by [the Supreme] Court on a question
          of law or if the state court decides a case
          differently than [the Supreme] Court has on a
          set of materially indistinguishable facts.”
          Williams [v. Taylor, 529 U.S. 362 (2000)] at
          413, 120 S. Ct. 1495. A state court decision
          involves an unreasonable application of
          federal law “if the state court identifies the
          correct governing legal principle from [the
          Supreme] Court’s decisions but unreasonably
          applies that principle to the facts of the
          prisoner’s case.” Id. To justify issuance of
          the writ under the “unreasonable application”
          clause, the state court’s application of
          Supreme Court precedent must be more than just
          wrong in the eyes of the federal court; it
          “must    be    ‘objectively    unreasonable.’”
          Virginia v. LeBlanc, ––– U.S. ––––, 137 S. Ct.
          1726, 1728, 198 L.Ed.2d 186 (2017)(quoting
          Woods v. Donald, ––– U.S. –––, 135 S. Ct. 1372,
          1376, 191 L.Ed.2d 464 (2015)); see also Bell
          v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843,
          152 L.Ed.2d 914 (2002) (explaining that “an
                                 5
          unreasonable application is different from an
          incorrect one.”).


Knight, 936 F.3d at 1330–31.

      Thus, to obtain habeas relief, the state court decision must

unquestionably conflict with Supreme Court precedent, not dicta.

Harrington v. Richter, 562 U.S. 86, 102 (2011).                   If some fair-

minded jurists could agree with the lower court's decision, habeas

relief must be denied.           Meders v. Warden, Ga. Diagnostic Prison,

911 F.3d 1335, 1351 (11th Cir. 2019), cert. denied, 140 S. Ct. 394

(2019).   As noted in Richter, unless the petitioner shows the

state court's ruling was so lacking in justification that there

was error well understood and comprehended in existing law beyond

any   possibility        for    fair-minded   disagreement,       there   is   no

entitlement to habeas relief.          Burt v. Titlow, 571 U.S. 12, 19-20

(2013).

      A district court is not obliged "to flyspeck the state court

order or grade it."            Meders, 911 F.3d at 1349.      Moreover, even

state court rulings for which no rationale or reasoning is provided

are   entitled      to     AEDPA    deference,    "absent     a     conspicuous

misapplication of Supreme Court precedent."          Id. at 1350 (citation

and quotation marks omitted).

      Of importance, a state court's finding of fact, whether a

state trial court or appellate court, is entitled to a presumption

                                        6
of   correctness       under    28     U.S.C.      §     2254(e)(1).         But,    this

presumption of correctness applies only to findings of fact, not

mixed determinations of law and fact.                  Brannan v. GDCP Warden, 541

F. App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing

the distinction between a pure question of fact from a mixed

question of law and fact), cert. denied, 573 U.S. 906 (2014).

     Where    there     has    been    one       reasoned    state     court     judgment

rejecting    a   federal       claim    followed       by    an    unexplained      order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."                              Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

     Supreme     Court    precedent      also       limits       the   federal    court’s

authority to award habeas relief.                  Unless pierced by one of two

narrow exceptions: (1) new rules that are substantive rather than

procedural,      and    (2)    watershed         rules      of    criminal     procedure

implicating the fundamental fairness and accuracy of the criminal

proceeding, the rule of nonretroactivity set forth in Teague v.

Lane, 489 U.S. 288, 300-301 (1989) (plurality opinion), providing

that the federal court cannot disturb a state court conviction

based on a constitutional rule announced after a conviction is


                                             7
final, is applicable.       Knight, 936 F.3d at 1331 (citing Schiro v.

Summerlin, 542 U.S. 348, 352-53 (2004)) (quotations and citations

omitted).     The “threshold Teague analysis” must be conducted if

properly raised by the state, and the state prisoner must clear

both    hurdles,   deference   mandated       by   AEDPA    and     the    rule    of

nonretroactivity, to successfully obtain federal habeas relief.

Knight, 936 F.3d at 1331 (citation omitted).

       Thus, a state habeas petitioner is faced with two constraints,

AEDPA's generally formidable barrier to habeas relief except in

specified     circumstances,      and       the     general        principle       of

nonretroactivity limiting the disturbance of a state conviction

based on a constitutional rule announced after a conviction became

final except in two narrow exceptions.               Even if the petitioner

satisfies the hurdle demanded by Supreme Court precedent, state-

court    judgments   will   not   easily      be    set    aside     due    to    the

applicability of the highly deferential AEDPA standard that is

intentionally difficult to meet.            See Richter, 562 U.S. at 102.

Although AEDPA does not impose a complete bar to issuing a writ,

it severely limits those occasions to those "where there is no

possibility    fairminded    jurists       could   disagree   that        the    state

court's decision conflicts" with Supreme Court precedent.                         Id.

Application of the standard set forth in 28 U.S.C. § 2254(d)

ensures that habeas corpus is a guard against extreme malfunctions


                                       8
in the state criminal justice systems, and not a mechanism for

ordinary error correction.         Richter, 562 U.S. at 102-103 (citation

and quotation marks omitted).

                                   V.    EXHAUSTION

     Although Respondents assert that grounds 2, 4, 5, and 6 are

unexhausted because Petitioner failed to argue the merits of these

grounds on appeal of the denial of the Rule 3.850 motion, the Court

concludes that is not the case.          In the Appellant’s Initial Brief,

filed in the Fifth District Court of Appeal (5th DCA), Petitioner

addressed all grounds on the merits.          Ex. L.

     Petitioner adequately exhausted these claims in the state

court system by presenting the claims in his post-conviction motion

and appealing the denial of post-conviction relief.                Ex. I; Ex.

J; Ex. K; Ex. L; Ex. M; Ex. N.           The 5th DCA affirmed per curiam.

Ex. O.    The mandate issued on May 31, 2017.          Ex. S.

     The Court finds all grounds raised in the Petition are

exhausted and none of the           claims are procedurally barred or

defaulted.      Therefore, the Court will address the seven grounds

raised in the Petition.

                                   VI.   GROUND ONE

     In   his    first   ground,    Petitioner   raises   a     claim   of   the

ineffective assistance of counsel for failure to inform Petitioner

of all pertinent matters bearing on his choice of whether to enter


                                         9
an open plea to the trial court, resulting in an involuntary plea

not entered knowingly or voluntarily, in violation of the Sixth

and Fourteenth Amendments.            Petition at 5-6.            After recognizing

the two-pronged standard of review set forth in Strickland v.

Washington,   466      U.S.   668,    687-88          (1984),   and    conducting   an

evidentiary hearing, the trial court rejected this claim finding

Petitioner failed to show deficient performance or prejudice.                       Ex.

I at 155-56, 159.        After hearing the testimony presented at the

evidentiary    hearing,       the    trial       court     made     its    credibility

determination, finding attorney Brett Kocijan’s testimony to be

credible and corroborated by exhibits.                  Id. at 157, 159.

      With respect to one underlying issue, the court found both

Petitioner’s and Mr. Kocijan’s testimony to be credible concerning

what discovery should be provided to Petitioner; however, the court

concluded there was “a misunderstanding as to what discovery

Defendant requested to be provided.”                   Id. at 158.        As such, the

court found no deficient performance on the part of counsel as he

had   provided      Petitioner       with       the     discovery     he    understood

Petitioner    had      requested     and    discussed       that      discovery   with

Petitioner.      Id.     Additionally, the court found Petitioner had

not proven prejudice.         Id.

      To prevail on a Sixth Amendment claim, Petitioner must satisfy

the two-pronged test set forth in Strickland, 466 U.S. at 688,


                                           10
requiring    that    he   show   both     deficient    performance    (counsel's

representation fell below an objective standard of reasonableness)

and prejudice (there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding

would have been different).              See Brewster v. Hetzel, 913 F.3d

1042, 1051-52 (11th Cir. 2019) (reviewing court may begin with

either component).        Moreover, to obtain habeas relief, a counsel's

errors must be so great that they adversely affect the defense.

To satisfy this prejudice prong, the reasonable probability of a

different result must be "a probability sufficient to undermine

confidence in the outcome."             Strickland, 466 U.S. at 694.

     The standard created by Strickland is a highly deferential

standard,    requiring      a    most    deferential    review   of   counsel's

decisions.     Richter, 562 U.S. at 105.               Not only is there the

"Strickland mandated one layer of deference to the decisions of

trial counsel[,]" there is the added layer of deference required

by AEDPA: the one to a state court's decision.                Nance, 922 F.3d

at 1303.     Thus,

            Given the double deference due, it is a "rare
            case in which an ineffective assistance of
            counsel claim that was denied on the merits in
            state court is found to merit relief in a
            federal habeas proceeding." Johnson v. Sec'y,
            DOC, 643 F.3d 907, 911 (11th Cir. 2011). And,
            for the reasons we have already discussed, it
            is rarer still for merit to be found in a claim



                                          11
         that challenges         a   strategic   decision    of
         counsel.

Nance, 922 F.3d at 1303.

    Furthermore, “[f]ederal habeas courts have ‘no license to

redetermine   credibility   of   witnesses   whose   demeanor     has   been

observed by the state trial court, but not by them.’”              Consalvo

v. Sec’y for Dep’t of Corr., 664 F.3d 842, 845 (11th Cir. 2011)

(per curiam) (quoting Marshall v. Lonberger, 459 U.S. 422, 434

(1983)) cert. denied, 568 U.S. 849 (2012).        Here, the trial court

found defense counsel’s testimony credible.          Indeed, the trial

court, based on the record and testimony of counsel, rejected

Petitioner’s claim that based on counsel’s advice, he was led to

believe he would receive a probationary sentence.           Ex. I at 156.

    For this Court’s review of Petitioner’s claims of ineffective

assistance of counsel, it is significant that Petitioner had the

benefit of experienced counsel: “[w]hen courts are examining the

performance of an experienced trial counsel, the presumption that

his conduct was reasonable is even stronger.”         Cummings v. Sec’y

for Dep’t of Corr., 588 F.3d 1331, 1364 (11th Cir. 2009) (quoting

Chandler v. United States, 218 F.3d 1305, 1316 (11th Cir. 2000)),

cert. denied, 562 U.S. 872 (2010).         The Court has reviewed the

evidentiary hearing testimony of both Petitioner and Mr. Kocijan

and the remainder of the transcript.         Ex. J; Ex. K.        The trial



                                     12
court,      in    rejecting    Petitioner’s        claim    of   ineffectiveness,

recognized Mr. Kocijan practiced as a criminal defense attorney

for fifteen years.         Ex. I at 157.       The record clearly demonstrates

Petitioner had the benefit of experienced defense counsel.

      The    court     found     Mr.   Kocijan’s     testimony        credible     that

Petitioner wanted to avoid a trial and obtain a plea, choosing not

to put his family through a trial after the death of Petitioner’s

wife.     Id. at 157.       The court opined the correspondence between

Petitioner and his counsel certainly reflected Petitioner’s desire

to pursue a plea agreement.            Id.

      Not    only    did   the    court      not   find    deficient    performance

regarding counsel’s alleged failure to provide Petitioner with the

photographs from Petitioner’s cell phone, the court found no

prejudice        because   Petitioner     testified       that   he    knew   of   the

existence of the incriminating photographs on his cell phone.                       Id.

at 158.      The court found incredible Petitioner’s contention that

he would have insisted on going to trial had he known the state

was going to use the photographs from his phone.                  Id.

      Finally, the court found credible Mr. Kocijan’s testimony

that he went over the elements of the charges with Petitioner as

it was his standard practice to go over the elements and discovery.

Id.   Importantly, Mr. Kocijan testified this discussion took place

on September 13, 2012.           Id. at 158-59.


                                          13
     As    the   state    court   reasonably      determined      the    facts    and

reasonably applied federal law to those facts in rejecting the

claim of ineffective assistance of counsel, Petitioner is not

entitled to habeas relief.         The 5th DCA affirmed the trial court’s

decision.    The state court’s ruling is entitled to AEDPA deference

as its decision is not inconsistent with Supreme Court precedent,

and the adjudication of this claim is not contrary to or an

unreasonable application of Supreme Court law or based on an

unreasonable     determination      of   the     facts.      Petitioner     is    not

entitled    to   relief    on   ground    one,    the     claim   of    ineffective

assistance of counsel.

     Petitioner also claims a denial of due process of law under

the Fourteenth Amendment. “Cases in [the United States Supreme

Court] have long proceeded on the premise that the Due Process

Clause    guarantees     the    fundamental      elements    of   fairness       in   a

criminal trial.”       Spencer v. State of Tex., 385 U.S. 554, 563-64

(1967).     The Fifth Amendment provides: “[no person shall . . . be

deprived of life, liberty, or property, without due process of

law[.]” U.S. Const. amend. V.            The Fourteenth Amendment provides

any state shall not deprive any person of life, liberty, or

property, without due process of law.             U.S. Const. amend. 14.          The

Fifth Amendment’s due process protection applies to the states by

virtue of the Fourteenth Amendment.              U.S. Const. amends. 5, 14.


                                         14
      To the extent the Fourteenth Amendment claim was raised and

addressed, the adjudication of the state court resulted in a

decision      that   involved    a     reasonable    application        of    clearly

established federal law, as determined by the United States Supreme

Court.     Therefore, Petitioner is not entitled to relief on this

ground because the state court’s decision was not contrary to

clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based

on an unreasonable determination of the facts based on the evidence

presented in the state court proceedings.                   Therefore, the due

process claim raised in ground one is due to be denied.                      The Court

concludes AEDPA deference is due and Petitioner is not entitled to

federal habeas relief.           Alternatively, the record demonstrates

Petitioner received fair process in the state court proceeding and

is not entitled to habeas relief on his due process claim.

                                VII.    GROUND TWO

      In his second ground,            Petitioner raises         a claim of       the

ineffective assistance of counsel for failure to seek recusal of

the   trial    judge,   resulting      in   a   violation   of    the    Sixth    and

Fourteenth Amendments.          Petition at 7-8.      Petitioner alleges, in

this ground, that Judge Raul A. Zambrano was the judge assigned to

the termination of parental rights (TPR) case against Petitioner

that began prior to Petitioner being formally charged in the


                                         15
criminal matter.      Id. at 7.     The petition in the TPR case alleged

Petitioner was guilty of manslaughter and/or murder of his wife

and should have his parental rights terminated.                 Id.     While the

TPR case was pending, the criminal case charging Petitioner with

manslaughter with a firearm and possession of a firearm by a

convicted felon was assigned to Judge Zambrano.              Id. at 8.      Ex. A

at 7.

       Petitioner claims he feared he would not receive a fair and

impartial criminal trial because Judge Zambrano had been exposed

to   facts    and   information    in   the   TPR   case.    Petition      at   8.

Petitioner asserts that due to the judge’s exposure to information

in the TPR case, defense counsel should have moved to disqualify

Judge Zambrano in the criminal case and the failure to so move

amounted to ineffective assistance of counsel.              Id.

       Petitioner has not alleged or shown that Judge Zambrano

obtained special knowledge or information in the TPR case, other

than    the   petition   alleged    Petitioner      committed     the   crime   of

manslaughter and/or murder in killing his wife and the petition

sought the termination of Petitioner’s parental rights.                  Notably,

Petitioner was not charged with murder; instead, he was charged

with manslaughter.       Of course, it may have been better if Judge

Zambrano had not been assigned to both the TPR case and the

criminal case, but without a showing of special knowledge obtained


                                        16
in the TPR proceeding relating to the criminal charge that was not

presented to the court in the criminal case, there is no error.

Petitioner has not made a showing that Judge Zambrano obtained or

heard    confidential   information      in   the   TPR   case   prior   to

Petitioner’s plea which would have colored his decision making in

the criminal manslaughter case.

      The trial court held counsel’s performance was not deficient

for failure to file a meritless motion.         Ex. I at 74.     The court

found Petitioner failed to demonstrate an “objectively reasonable

fear of judicial bias.”       Id.        Additionally, the court found

Petitioner failed to show Judge Zambrano showed “personal bias or

prejudice” against Petitioner through his sentencing decision.

Id.     Indeed, the mere fact Petitioner received a stiff sentence

of 25 years in prison, well within the scoresheet range of 10.5

years to 30 years, does not demonstrate judicial bias.3

      With respect to sentencing, the record demonstrates family

members of the victim asked the court to give Petitioner the




3 At the evidentiary hearing, Mr. Kocijan testified he never
implied or suggested Petitioner had a good chance to receive
probation. Ex. I at 114. Counsel knew, based on the sentencing
judge, this would be an unlikely outcome.      Id at 114-15.   Mr.
Kocijan reiterated, with Judge Zambrano and the allegations
against Petitioner and the seriousness of the manslaughter charge,
probation was not likely.    Id. at 142-43.   Petitioner may have
hoped for probation, but it was not a realistic outcome based on
the seriousness of the crime.

                                    17
maximum sentence.     Ex. C at 55, 63.          Even the state asked that

Petitioner not be given less than 20 years in prison to be followed

by   probation.     Id.   at   65   (emphasis    added).   After   finding

Petitioner’s conduct “tantamount to nothing less than reckless

behavior[,]” the court sentenced Petitioner to 25 years in prison,

without setting a probationary sentence.          Id. at 78-79.   The court

explained:

                When you were a convicted felon, you were
           not supposed to have a firearm, but you had
           quite an arsenal in your home. But as if that
           wasn’t enough, you violated probably one of
           the most basic tenets of firearm ownership;
           that is whether loaded or unloaded, a firearm,
           it’s a dangerous thing. And you pointed it
           at the person you claim to love the most, and
           then you pulled the trigger, and then you took
           her life.

                That conduct, however you want to
           describe it, whether it be an accident,
           mistake, or whatever it may be, carries a
           tremendous amount of ramifications.

Id. at 78.

      Of import, the court specifically stated it found a factual

basis for the plea based upon the documents contained within the

criminal court file, including the complaint affidavit and arrest

affidavit.    Ex. B at 11.          The court relied heavily on the

following information contained in the court file:

           The defendant was interviewed at the Flagler
           County     Sheriff’s     Office     Criminal
           Investigations   Division.      During   the


                                     18
          interview the defendant stated he obtained his
          rifle located in the bathroom closet and
          activated its laser, pointing it on the chest
          of his wife.    The defendant further stated
          while the laser was activated he pulled the
          trigger resulting in the discharge of his
          firearm and the injury and death of his wife.

          It should also be noted the defendant admitted
          to owning several firearms located inside the
          residence, twenty firearms were later removed
          from the residence by crime scene technicians.
          A criminal history was obtained on the
          defendant which revealed a Felony conviction
          in 2007. The conviction was verified through
          Flagler County Clerk of Courts.

 Ex. A at 2.    The defense stipulated to the factual basis for the

 plea as contained in the court file.        Ex. B at 8, 11.

     Not only did the trial court reject Petitioner’s post-

 conviction    claim,   the   5th   DCA   affirmed   the   trial   court’s

 decision.     Ex. O.   The 5th DCA’s decision was not based upon an

 unreasonable application of clearly established federal law as

 determined by the Supreme Court of the United States.                 The

 decision affirming the trial court is entitled to deference.

     As Petitioner’s allegations in support of ground two fail to

raise a credible claim of conflict of interest or improper bias on

Judge Zambrano’s part, defense counsel was not ineffective for

failure to move to disqualify the judge.             Petitioner failed to

identify a specifically described prejudice or bias of Judge




                                     19
Zambrano.     Thompson v. State, 990 So.2d 482, 489-90 (Fla. 2008).

In Florida,

            a   motion    to   disqualify    is   governed
            substantively by Fla. Stat. § 38.10, and
            procedurally by Florida Rule of Judicial
            Administration 2.330. Lynch v. State, 2 So.3d
            47, 78 (Fla.2008). Rule 2.330 provides that “a
            motion to disqualify shall show that ‘the
            party fears that he or she will not receive a
            fair trial or hearing because of specifically
            described prejudice or bias of the judge’; or
            that the judge is either an interested party
            to the matter, related to an interested party,
            related to counsel, or ‘is a material witness
            for or against one of the parties to the
            cause.’” Id. (quoting Fla. R. Jud. Admin.
            2.330(d)).

Gonzalez v. Jones, No. 14-20645-CIV, 2015 WL 5144348, at *19 (S.D.

Fla. Jan. 22, 2015), report and recommendation adopted, No. 14-

20645-CIV, 2015 WL 5156566 (S.D. Fla. Sept. 2, 2015), aff'd sub

nom. Gonzalez v. Sec’y, Fla. Dep’t of Corr., 689 F. App’x 917 (11th

Cir. 2017).

      As found by the trial court in denying the post-conviction

motion, Petitioner did not allege facts that support a claim that

a   reasonably   prudent   person   would   be   placed   in   fear   of   not

receiving a fair and impartial trial.       He pointed to no statements

or actions by the trial judge demonstrating Judge Zambrano had “a

preconceived and fixed view” as to the sentence that would be given

if Petitioner were convicted or pled.       Thompson, 990 So.2d at 491.




                                    20
       Also, Petitioner pointed to no extrajudicial information that

would have disqualified the judge from serving on the criminal

case.    See Wiley v. Wainwright, 793 F.2d 1190, 1193 (11th Cir.

1986) (per curiam) (recognizing generally, that judicial prejudice

justifying    disqualification      “must    stem     from     extrajudicial

sources”).    Even if Judge Zambrano was exposed to information in

the TPR case alleging Petitioner committed the manslaughter and/or

murder of his wife and was unfit to continue parenting his two

children, Petitioner failed to demonstrate that an opinion formed

by Judge Zambrano due to this TPR petition resulted in a “display

[of] a deep-seated favoritism or antagonism that would make fair

judgment impossible.”     Doorbal v. McNeil, No. 08-21566-CIV, 2008

WL 4194838, at *11 (S.D. Fla. Sept. 10, 2008) (quoting Liteky v.

United States, 510 U.S. 540, 555 (1994)), aff’d by 572 F.3d 1222

(11th Cir.2009), cert. denied, 558 U.S. 1030 (2009).

       Petitioner also raises a Fourteenth Amendment claim in ground

two.    The Due Process Clause of the Fourteenth Amendment “requires

a fair tribunal.”    McCabe v. McDonough, No. 8:04-CV-332-T-27EAJ,

2007 WL 1247147, at *3 (M.D. Fla. April 30, 2007).                  Although

Petitioner   makes   a   due   process    argument,   apparently     arguing

Petitioner   was   deprived    of   fundamental     fairness    because   his

counsel failed to move for disqualification because the trial judge

was given a petition in the TPR case that alleged Petitioner was


                                     21
guilty of manslaughter and/or murder of his wife, Petitioner was

not    actually   charged       with    murder.      Even    assuming       Petitioner

received adverse rulings in the TPR case prior to the filing of

the criminal charges, “mere allegations of prior adverse rulings

are legally insufficient to require disqualification.”                       Id. at *4

(citations omitted).

       Petitioner was charged with manslaughter, made an open plea

to the court, stipulated to the factual basis for the plea based

on the contents of the criminal file, and was sentenced by Judge

Zambrano within the permissible range.                 Upon review, Petitioner

fails to meet the actual prejudice requirement.

       Since Petitioner did not adequately demonstrate a basis for

disqualification     of    Judge       Zambrano,     the    trial    court     rejected

Petitioner’s      claim     of     ineffective        assistance       of      counsel.

Petitioner     failed      to    show     Judge     Zambrano        acquired    inside

information not revealed or presented in the criminal case, relied

on    such   information    in    sentencing,       and     demonstrated       bias   or

prejudice     against   Petitioner.            As   such,    the    Court    concludes

Petitioner was not deprived of due process of law.                      The Court is

convinced Petitioner is not entitled to habeas relief on ground

two.

       Finally, the Fifth DCA’s affirmance of the denial of post-

conviction relief is entitled to AEDPA deference.                       The decision


                                          22
is not contrary to, nor an unreasonable application of controlling

Supreme Court precedent.          Therefore, Petitioner is not entitled

to habeas relief on either the Sixth or Fourteenth Amendment

claims.

                               VIII.    GROUND THREE

      In ground three, Petitioner raises a claim of ineffective

assistance of counsel for failure to file a motion to suppress the

cell phone and the evidence discovered on Petitioner’s cell phone,

including photographs, resulting in a violation of the Fourth,

Sixth, and Fourteenth Amendments.           Petition at 9-10.          Petitioner

exhausted this claim by raising it in his post-conviction motion.

After conducting an evidentiary hearing, the trial court, in a

detailed order, denied relief on this ground.               Ex. I at 159-62.

As   previously    noted,   the   trial     court    applied     the   Strickland

standard    in    addressing   Petitioner’s         contention    that   he   was

deprived of his Sixth Amendment right to reasonable assistance

under prevailing professional standards.              Ex. I at 155-56.

      The trial court, in addressing the claim after the benefit of

an evidentiary hearing, said Petitioner alleges his phone was taken

without his consent, “despite his written consent to a search of

his home for any evidence that has a bearing on the investigation.”

Id. at 159.      Based on the record, Petitioner’s claim is without

merit.     Petitioner signed a consent to search for the homicide


                                       23
investigation.    Ex. I at 28.        Indeed, Petitioner gave consent and

permission to the search of his residence, the curtilage, the

outbuildings, and the vehicles.           Id.

       At the evidentiary hearing, Detective Mark Moy testified

Petitioner     consented     to    the    search,      granting    the    officers

permission to search the residence and the vehicles on the property

for any potential evidence.         Ex. J at 31-33.       He further testified

cell phones are often a good place to look for evidence.                    Id. at

37.

       The trial court, in denying Petitioner’s claim, noted that

the consent form did not describe any particular items to be

searched and/or seized.       Ex. I at 160.          The court recognized other

officers testified that cell phones may contain evidence of motive

and prior conflicts.         Id.    The court credited the testimony of

Detectives Conrad and Moy and Commander Sepe that Petitioner gave

consent to search his home for any and all evidence related to the

homicide investigation, which necessarily included the consent to

search Petitioner’s cell phone found in the home.                      Id. at 161.

This   Court   will   not    revisit      the    state    court’s      credibility

determination    as   this    Court      has    no    license     to   redetermine

credibility of witnesses observed by the trial court.

       Although Petitioner testified he requested Mr. Kocijan file

a motion to suppress, the court found more credible Mr. Kocijan’s


                                         24
testimony that Petitioner did not ask counsel to file a motion to

suppress the cell phone or photographs contained in the cell phone.

Id. at 162.       Again, this Court will not revisit the credibility

determination as that is not within its purview.               Significantly,

the court found a motion to suppress would have been denied,

“because law enforcement did not exceed the scope of Defendant’s

consent.”      Id.

     In addressing the claim of ineffective assistance of counsel,

the trial court found counsel’s performance well within the broad

range    of    reasonable   assistance     under   prevailing       professional

norms.    Id.    Finding neither deficient performance nor prejudice,

the trial court denied relief.           Id.   The 5th DCA affirmed.         Ex.

O.

     The Court is not convinced defense counsel’s performance fell

below an objective standard of reasonableness.              The standard is

reasonable performance, not perfection.               Brewster, 913 F.3d at

1056 (citation omitted).         In addition, Petitioner has failed to

show resulting prejudice, the second prong of the Strickland

standard.       There is no reasonable probability that if Mr. Kocijan

had filed a motion to suppress, Petitioner would not have pled no

contest and would have insisted on going to trial.

     In       ground   three,   Petitioner     also   raises    a    Fourteenth

Amendment claim.        As previously noted, the Due Process Clause of


                                      25
the Fourteenth Amendment requires a fair tribunal.                        Although

Petitioner   makes   a   due   process       argument,       apparently    arguing

Petitioner   was    deprived    of    fundamental       fairness    because       his

counsel failed to move to suppress the cell phone and its contents,

as this would have been a meritless motion based on Petitioner’s

written consent to search and the fact the officers did not exceed

the scope of consent, Petitioner was not deprived of due process

of law by counsel’s failure to pursue such a remedy.

      The Court concludes AEDPA deference is warranted.                 The record

shows the 5th DCA affirmed the decision of the trial court, and

the Court presumes that the appellate court adjudicated the claim

on its merits, as there is an absence of any indication of state-

law   procedural   principles    to    the       contrary.      Since     the    last

adjudication   is     unaccompanied         by     an   explanation,        it    is

Petitioner’s burden to show there was no reasonable basis for the

state court to deny relief.      He has failed in this endeavor.                Thus,

the Court finds the state court’s adjudication of this claim is

not contrary to or an unreasonable application of Supreme Court

precedent or based on an unreasonable determination of the facts.

As such, ground three is due to be denied.

      Finally, Petitioner raises a Fourth Amendment claim.                         If

Petitioner had a full and fair opportunity to litigate the Fourth

Amendment issue in the state courts but did not avail himself of


                                       26
that opportunity, the claim is not cognizable in this habeas

proceeding.   Petitioner decided to enter into negotiation with the

state and enter an advantageous plea agreement of no contest to

manslaughter with a firearm.4   Ex. B at 3.   As part of the plea

agreement, the state agreed to dismiss the felon in possession of

a firearm count and not add other charges of possession of firearm

counts.   Id. at 4-5.   The defense could have filed a motion to

suppress in the state circuit court, but Petitioner elected to

enter into this plea agreement and make an open plea to the court

on just the manslaughter charge.     Consequently, he gave up the

right to challenge any matters relating to judgment.   Indeed,

          Quite apart from Stone v. Powell, 1969, 428
          U.S. 465, 96 S.Ct. 3037, 49 L.Ed.2d 1067,
          which held that Fourth Amendment claims may
          not be litigated in a federal habeas corpus
          petition if they could have been fully and
          fairly presented at the state level, See Caver
          v. Alabama, 5 Cir., 1978, 577 F.2d 1188;
          O'Berry v. Wainwright, 5 Cir., 546 F.2d 1204,
          cert. denied, 1977, 433 U.S. 911, 97 S.Ct.
          2981, 53 L.Ed.2d 1096; a voluntary plea of
          nolo contendere waives all non jurisdictional
          defects. See Richardson v. Beto, 5 Cir., 472
          F.2d 169, cert. denied, 1973, 412 U.S. 908, 93
          S.Ct. 2302, 36 L.Ed.2d 974; Williamson v.
          Alabama, 5 Cir., 1971, 441 F.2d 549; Stephen
          v. Smith, 5 Cir., 1971, 438 F.2d 979.




4 Manslaughter with a firearm does not carry a minimum mandatory
sentence. Ex. B at 5.

                                27
Williams v. Wainwright, 604 F.2d 404, 406B07 (5th Cir. 1979) (per

curiam).

     Petitioner’s plea was knowingly and voluntarily entered.              Ex.

B at 11.     Thus, Petitioner’s voluntary no contest plea waived all

non-jurisdictional defects.          Therefore, Petitioner is not entitled

to habeas relief on his Fourth Amendment claim.

                               IX.   GROUND FOUR

     In ground four of the Petition, Petitioner claims his counsel

failed to meet Sixth Amendment standards by failing to object to

prosecutorial misconduct during sentencing, which resulted in a

violation of both the Sixth and Fourteenth Amendments.                 Petition

at 11-12.     This claim was presented in a post-conviction motion

and summarily denied.      Ex. I at 74-76.          The court set forth the

Strickland standard before addressing this claim.               Id. at 71-72.

The court concluded that Petitioner failed to satisfy the prejudice

prong of Strickland.     Ex. I at 76.

     In rejecting this post-conviction claim, the trial court

explained:    “[t]he   Court    finds      no   prejudice   because   Defendant

alleges only one instance during the State’s argument where it may

have exaggerated the evidence by stating that the gun in the

photograph was the one that was used to kill the victim.”                   Id.

Also, the court found this one exaggeration was not relied upon by

the court in sentencing.             Id.     Instead, the court found the


                                        28
sentence was based on Petitioner’s recklessness as described in

the charging affidavit.         Id.     See Ex. C at 78 (“[Y]ou violated

probably one of the most basic tenets of firearm ownership; that

is whether loaded or unloaded, a firearm, it’s a dangerous thing.

And you pointed it at the person you claim to love the most, and

then you pulled the trigger, and then you took her life.”).                       See

also Ex. A at 1-2.

     Without satisfying the prejudice component, Petitioner cannot

prevail on his claim of ineffective assistance of counsel.                        The

5th DCA affirmed without an opinion and explanation.               Ex. O.      This

decision, although unexplained, is entitled to AEDPA deference.

Applying the look through presumption described in Wilson, the

state court’s ruling is based on a reasonable determination of the

facts and a reasonable application of the law.

     Thus, the Florida court’s decision is not inconsistent with

Supreme    Court   precedent,       including   Strickland,    and     the    state

court’s    adjudication   of    the    claim    is   not   contrary    to    or   an

unreasonable application of Strickland or based on an unreasonable

determination of the facts.          Ground four is due to be denied.

     To the extent a Fourteenth Amendment claim was raised and

addressed, the adjudication of the state court resulted in a

decision    that   involved     a    reasonable      application      of    clearly

established federal law, as determined by the United States Supreme


                                        29
Court.    Petitioner is not entitled to relief on this ground because

the state court’s decision was not contrary to clearly established

federal law, did not involve an unreasonable application of clearly

established federal law, and was not based on an unreasonable

determination of the facts based on the evidence presented in the

state    court   proceedings.    Therefore,    Petitioner’s   Fourteenth

Amendment claim of a deprivation of due process of law will be

denied as AEDPA deference is due.         Alternatively, the record

demonstrates Petitioner was not deprived of due process in the

state court proceeding; therefore, Petitioner is not entitled to

habeas relief.

                            X.   GROUND FIVE

      In ground five, Petitioner raises a claim of the ineffective

assistance of counsel for allowing Petitioner to enter a plea of

no contest when no factual basis existed supporting the plea,

resulting in a violation of the Sixth and Fourteenth Amendments.

Petition at 13.      Petitioner raised this issue in his Rule 3.850

motion and the trial court summarily denied relief.       Ex. I at 76-

77.

      This claim has no merit as it is refuted by the record.       The

record shows the defense stipulated to the factual basis for the

plea as contained in the court file.      Ex. B at 8, 11.     The court

accepted this stipulation and found a factual basis based on the


                                   30
documents in the court file, including the complaint affidavit and

arrest affidavit.     Id. at 11.

     Attached to the order denying post-conviction relief is the

charging affidavit, Exhibit I.     Ex. I at 142-45.         It, along with

other record evidence, contains the facts supporting the finding

of a factual basis for the plea.        Id. at 144.

     The 5th DCA affirmed the decision of the trial court.             Ex.

O.   The 5th DCA’s affirmance is an adjudication on the merits and

is entitled to deference under 28 U.S.C. § 2254(d).               Applying

Wilson’s look-through presumption, the rejection of the claim of

ineffective assistance of counsel for allowing Petitioner to plead

to the charge was based on a reasonable determination of the facts

and a reasonable application of Strickland.       Finally, the decision

is not inconsistent with Supreme Court precedent nor is it contrary

to Strickland.

     In   conclusion,    Petitioner     has   failed   to    satisfy   the

Strickland requirements and he is not entitled to habeas relief on

ground five.     Therefore, ground five is due to be denied.

     To the extent a Fourteenth Amendment due process claim was

raised and addressed, AEDPA deference is due and Petitioner is not

entitled to habeas relief on this ground because the state court’s

decision was not contrary to clearly established federal law, did

not involve an unreasonable application of clearly established


                                   31
federal law, and was not based on an unreasonable determination of

the facts based on the evidence presented in the state court

proceeding.      Alternatively, the record demonstrates Petitioner

received fair process in the state court proceeding and is not

entitled to habeas relief.

                                    XI.    GROUND SIX

      In   ground       six,   Petitioner        raises   another    claim    of

ineffective     assistance     of    counsel,    claiming   his   counsel    was

ineffective for failure to object to a state’s witness reading a

statement from the victim’s mother during sentencing, resulting in

a violation of the Sixth and Fourteenth Amendments.                 Petition at

15.   Petitioner claims his counsel’s failure to object to the

reading    of    this     unsworn         statement   constituted     deficient

performance.      Id.     Petitioner raised the issue in his post-

conviction motion and the trial court summarily denied this ground

finding no prejudice for several reasons.             Ex. I at 77-78.    First,

the court concluded that even if the statement had been sworn, the

statement would have been the same.            Id. at 77.   Second, the court

concluded it did not rely on the statement in its sentencing as

exhibited by the court’s rejection of the mother’s request to

sentence Petitioner to the maximum possible sentence.                Id. at 77-

78.   Third, the court found any mention of Petitioner’s prior

record was cumulative as the court was already cognizant of


                                          32
Petitioner’s    status       as    a    felon     due   to   the   information    and

scoresheet.      Id.     at       78.      Fourth,      Petitioner    admitted    gun

possession.5     Ex. C at 75.              Of note, Petitioner admitted to

actions constituting the factual basis for the plea.                       Ex. A at 2.

The trial court considered Petitioner’s prior criminal record in

sentencing as well as his admissions, all matters supported by the

record.   Ex. I at 78.

      Since the evidence (Petitioner’s prior record, his status as

a convicted felon, and his admission of gun possession and other

matters) was relevant for the sentencing judge to consider, the

court found Petitioner failed to show prejudice.                     See Response at

39.   Failing to establish prejudice, Petitioner could not prevail

on his ineffective assistance of counsel claim.

      The 5th DCA affirmed the trial court’s decision that defense

counsel   did   not    act    outside       the    broad     range    of   reasonable

assistance under prevailing professional standards by not making

an objection to the admission and in-court reading of a statement

by the victim’s mother.           Ex. O.    It is assumed the 5th DCA adopted

the reasoning of the trial court in denying the motion as there

has not been an adequate rebuttal of this presumption.                      Therefore,



5 Again, the charging affidavit states Petitioner obtained his
rifle. Ex. I at 144. If further states Petitioner admitted to
owning several firearms located inside the residence and his
criminal history shows he had a felony conviction in 2007. Id.

                                           33
deference under AEDPA should be given to the last adjudication on

the merits provided by the 5th DCA.

     The Florida court’s decision is not inconsistent with Supreme

Court precedent, including Strickland and its progeny.                   Moreover,

the state court’s adjudication of this claim is not contrary to or

an   unreasonable    application         of    Strickland      or   based   on   an

unreasonable determination of the facts.               Thus, ground six is due

to be denied.

     To   the   extent    the    state    court      adjudicated    a   Fourteenth

Amendment claim, the adjudication of the state court resulted in

a decision that involved a reasonable application of clearly

established federal law as determined by the United States Supreme

Court, the state court’s decision was not contrary to clearly

established     federal   law,    and     it   was    based    on   a   reasonable

determination of the facts based on the evidence presented in the

state court proceedings.          Petitioner is not entitled to habeas

relief on the Fourteenth Amendment claim as the state court’s

decision is entitled to AEDPA deference.                      Alternatively, the

record demonstrates Petitioner received all the process to which

he was entitled, and he received all the elements of fundamental

fairness in the criminal proceeding.              Petitioner is not entitled

to habeas relief on ground six.




                                         34
                                   XII.   GROUND SEVEN

       Petitioner in his seventh ground claims he was deprived of

his right to effective assistance of counsel when counsel’s errors,

taken together, were so egregious that Petitioner was not provided

with   a   fair     trial     in    violation    of     the    Sixth   and       Fourteenth

Amendments.         In short, he claims cumulative errors of counsel

resulted      in    the     deprivation     of   a     fair   and   impartial        trial.

Petitioner raised this claim in his post-conviction motion, and

after conducting an evidentiary hearing, the trial court denied

relief on this claim and the 5th DCA summarily affirmed.

       After a thorough review of the record and the pleadings,

Petitioner has not demonstrated any of his trial counsel's alleged

errors,    considered         alone,      rise   to    the    level    of       ineffective

assistance         of    counsel;    therefore,        there     are      no     errors   to

accumulate, and Petitioner is not entitled to habeas relief.                              See

Spears v. Mullin, 343 F.3d 1215, 1251 (10th Cir. 2003) (when the

sum of various zeroes remains zero, the claim of prejudicial effect

of cumulative errors is nil and does not support habeas relief),

cert. denied, 541 U.S. 909 (2004).                    As the threshold standard of

Strickland has not been met, Petitioner has failed to demonstrate

that    his    trial        was    fundamentally        unfair      and        his   counsel

ineffective.            Moreover, the Court finds Petitioner has not shown




                                            35
specific errors which undermine the conviction in their cumulative

effect; therefore, he has failed to demonstrate prejudice.

     Not only is Petitioner not entitled to relief on his Sixth

Amendment claim, he is also not entitled to habeas relief on his

Fourteenth Amendment claim that he was deprived of the right to a

fair trial.   In considering a claim of cumulative error under the

cumulative error doctrine, the district court considers whether:

          "an aggregation of non-reversible errors
          (i.e., plain errors failing to necessitate
          reversal and harmless errors) can yield a
          denial of the constitutional right to a fair
          trial, which calls for reversal." United
          States v. Baker, 432 F.3d 1189, 1223 (11th
          Cir. 2005) (internal quotation marks omitted).
          We address claims of cumulative error by first
          considering the validity of each claim
          individually, and then examining any errors
          that we find in the aggregate and in light of
          the trial as a whole to determine whether the
          appellant was afforded a fundamentally fair
          trial. See United States v. Calderon, 127 F.3d
          1314, 1333 (11th Cir. 1997).

Morris v. Sec'y, Dept. of Corr., 677 F.3d 1117, 1132 (11th Cir.

2012).

     Through his Petition, Petitioner has not shown he was deprived

of due process of law:

          [he] has not demonstrated error by trial
          counsel; thus, by definition, [Petitioner] has
          not demonstrated that cumulative error of
          counsel deprived him of a fair trial.      See
          Yohey v. Collins, 985 F.2d 222, 229 (5th Cir.
          1993) (explaining that because certain errors
          were not of constitutional dimension and


                                36
            others   were  meritless,   petitioner    "has
            presented nothing to cumulate").

Miller v. Johnson, 200 F.3d 274, 286 n.6 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

     Even     considering    the    inadequate   individual   claims

cumulatively, Petitioner’s assertions do not render the claim of

ineffective assistance of counsel sufficient.    Robertson v. Chase,

No. 1:07-CV-0797 RWS, 2011 WL 7629549, at *23 (N.D. Ga. Aug. 12,

2011) (citations omitted), report and recommendation adopted by

2012 WL 1038568 (N.D. Ga. Mar. 26, 2012), aff'd by 506 F. App'x

951 (11th Cir. 2013), cert. denied, 571 U.S. 842 (2013).       Thus,

Petitioner is not entitled to habeas relief on his Sixth Amendment

claim.   Moreover, Petitioner was not deprived of a fundamentally

fair proceeding; therefore, he is not entitled to habeas relief on

the Fourteenth Amendment claim.

     After considering the grounds raised in the Petition, this

Court finds the state court decision passes AEDPA muster as

singularly or cumulatively, the proposed deficient conduct does

not meet the Strickland standard and the records shows Petitioner

was not deprived of a fair proceeding.      Therefore, Petitioner is

not entitled to habeas relief on his seventh ground.

     Accordingly, it is now

     ORDERED AND ADJUDGED:



                                   37
     1.        The Petition for Writ of Habeas Corpus (Doc. 1) is

DENIED.

     2.        This action is DISMISSED WITH PREJUDICE.

     3.        The Clerk shall enter judgment accordingly and close

this case.

     4.        If Petitioner appeals the denial of his Petition for

Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

appealability.      6   Because     this       Court   has    determined     that   a

certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on

appeal    as    a   pauper   that   may    be    filed   in   this   case.      Such

termination shall serve as a denial of the motion.




6 This Court should issue a certificate of appealability only if a
petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).    Upon due consideration, this Court will
deny a certificate of appealability.


                                          38
    DONE AND ORDERED at Jacksonville, Florida, this 21st day of

January, 2020.




sa 1/15
c:
Counsel of Record




                              39
